Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 94-100 and 102-107 are all the claims.
2.	Claims 4-5, 12, 89-92 and 101 are canceled, and new Claims 102-107 are added in the response of 7/9/2022. The subject matter of new Claims 102-107 is generic to the pending claims and is germane to the elected and examined subject matter. The claims are joined for examination.
3.	Claims 94-100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Notably, withdrawn Claims 94-99 depend from canceled Claim 1 and withdrawn Claim 100 depends from canceled Claim 90.
4.	Claims 102-107 are all the claims under examination. Applicants amendment of the claims raises new grounds for objection and rejection. This Office Action is final.

Information Disclosure Statement
5.	The IDS’ of 8/2/2019, 7/28/2022, 8/16/2022 have been considered and entered. The initialed and dated 1449 forms are attached.





Withdrawal of Rejections
Double Patenting
6.	The provisional rejection of Claims 4-5, 12, 89-91 and 101 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 15/893,629 (reference application) is moot for the canceled claims. 

7.	The provisional rejection of Claims 4-5, 12, 89-91 and 101 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/159,517 (reference application) is moot for the canceled claims. 

8.	The provisional rejection of Claims 4-5, 12, 89-91 and 101 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-10, 14, 17-21 and 27 of copending Application No. 16/061,987 (reference application) is moot for the canceled claims. 

9.	The provisional rejection of Claims 4-5, 12, 89-91 and 101 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/753951 (reference application US 20200308541) is moot for the canceled claims. 

Claim Rejections - 35 USC § 112, first paragraph
Scope of Enablement
10.	The rejection of Claims 4-5, 12, 89-91 and 101 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is moot for the canceled claims.

Claim Rejections - 35 USC § 112, second paragraph
11.	The rejection of Claims 4-5, 12, 89-91 and 101 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims.

Claim Rejections - 35 USC § 112, fourth paragraph
12.	The rejection of Claim 90 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is moot for the canceled claim.  

Claim Rejections - 35 USC § 112, first paragraph
Written Description/ New Matter
13.	The rejection of Claims 4-5, 12, 89-91 and 101 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims. 




New Grounds for Objection
Claim Objections
14.	Claims 102 and 104-107 are objected to because of the following informalities:
a)  Claims 102 and 104-107 can set forth with greater clarity that the pairs for the target species (e.g., CD19 and CD20) of the Markush group in Claim 102 correspond “respectively” to the first and the second antibody binding domains.  
Appropriate correction is required.

New Grounds for Rejection
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description/ New Matter
15.	Claim 107 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 107 recites “wherein the engineered T cell or NK cell is a CD4 T-cell, CD8 T-cell, NKT cell, or NK-92 cell.” It is technically impossible for a T cell to be a NK-92 cell, whilst it is technically impossible for an NK cell to be a CD4 T-cell or CD8 T-cell. The description of a NKT cell is more confusing in view of the claim construction. 
As regards the definition for a T cell versus an NK cell, see the specification teaching:
[0002] “T cells, a type of lymphocyte, play a central role in cell-mediated immunity. They are distinguished from other lymphocytes, such as B cells and natural killer cells (NK cells), by the presence of a T-cell receptor (TCR) on the cell surface.” 
[0126] In an embodiment, the engineered cell includes Natural Killer cells. Natural killer cells are well known in the art. In one embodiment, natural killer cells include cell lines, such as NK-92 cells. Further examples of NK cell lines include NKG, YT, NK-YS, HANK-1, YTS cells, and NKL cells.
	However, the description of a NKT cell from the BioLegend website suggests the NKT cell being a hybrid cell type sharing the features of a T cell and NKT cell:
“Originating from the thymus, NKT (Natural Killer T) cells represent a combination of T cell and NK cell attributes/markers. They express a T cell receptor (TCR) complex and several NK cell markers. The ability of these cells to produce Th1 and Th2-related cytokines has implicated them in several fields, including transplantation, tumors, autoimmunity, and allergy.” See //www.biolegend.com/en-us/natural-killer-t-cells
It is not evident that the engineered cell of Claim 107 for a T cell or NK cell can be all of those cell types as distinguished in the claim.

Scope of Enablement
16.	Claims 102-107 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the instant claimed engineered T or NK cell expressing two distinct CAR units comprising an enhancer (i.e., IL-15, IL-15sushi or IL-15RA) in addition to a second enhancer (PD-1, PD-LI, CSFIR, CTAL-4, TIM-3, TGFR beta, IL- 2, IL-7, IL-12, IL-15, IL-21, functional fragments thereof, and combinations thereof), does not reasonably provide enablement for the instant claimed dual CAR-engineered T cell absent the enhancer aspects.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required, are summarized in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability of the art, the breadth of the claims, the quantity of experimentation which would be required in order to practice the invention as claimed.
Disclosure in the Specification
	The abstract of the invention identifies the presence of an enhancer moiety.
	The specification teaches and supports the use of enhancers provided in the dual CAR constructs as follows:

    PNG
    media_image1.png
    427
    916
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    425
    917
    media_image2.png
    Greyscale

Most significantly, the specification teaches improved and better outcomes using an enhancer for the dual CAR:

    PNG
    media_image3.png
    117
    925
    media_image3.png
    Greyscale

Teachings in the prior art:
US 20190255108, US 20220241327 and US 20190135894 teach the advantage of having an enhancer present with the dual CAR:

    PNG
    media_image4.png
    35
    916
    media_image4.png
    Greyscale

	IDS of 7/28/2022 (ref #’s 1 and 2): the condition for allowability for similar claims in Applicants’ EU application 16815399.7 claiming an engineered CAR comprising an enhancer: PD-1, PD-LI, CSFIR, CTAL-4, TIM-3, TGFR beta, IL- 2, IL-7, IL-12, IL-15, IL-21, functional fragments thereof.
	IDS of 8/16/2022 (ref #’s 1-4): the condition for allowability for similar claims in Applicants’ JP application 2017-567178 claiming an engineered CAR comprising an enhancer: IL-15 /IL-15sushi, IL-15/1L-15 sushi anchor, PD-1, PD-L1, CSF1R, CTAL-4 [CTLA-4], TIM-3, TGFR-beta, IL-2,  IL-7, IL-12, IL-15, IL-15 RA, IL- 21, a functional fragment thereof, or a combination thereof.
	The combination evidence substantiates the use of the engineered T or NK cell expressing a dual CAR construct being improved as Applicants have argued throughout the prosecution history but absent the combination of additional enhancer elements as discussed under this rejection. Amending the generic claim to incorporate the subject matter of Claim 104 in addition to the other enhancer elements recited in the allowed claims from Applicants foreign applications could overcome the rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17.	Claims 102-103 and 105-107 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11173179. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘179 teaches the species for elements of instant claims 102-103 and 105-107 or renders obvious the combination of elements for claims 102-103 and 105-107.

    PNG
    media_image5.png
    297
    817
    media_image5.png
    Greyscale

	The engineered T or NK cell comprises two CAR from 5’-3’ order with CAR (a) and CAR (b) under single promoter and interposed with one of the same viral self-cleavage peptide, where each CAR comprises a signal peptide, an antibody binding domain, a hinge region, a transmembrane domain, a co-stimulatory domain, and a signaling domain; where the antigen binding domain of each CAR is different and comprises antigen pairs and one of which is anti-CD33 and anti-CD123, where the co-stimulatory domain is the same  or different (4-1BB or CD28). It would have been obvious to combine the CD33 and CD123 antigen binding domains since the reference patent teaches one or the other of the same antigen targeting domains. The signaling domain of CD3 zeta for the patent anticipates or renders obvious the generic signaling domain of the instant claims. Altogether, the claimed dual CAR mechanism comprising cleavable peptide linkers, targeting specificity for CD33 and/or CD123, and the interchangeable usage of 4-1BB or CD28 features was prima facie obvious.


18.	Claims 102-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 205, 207-210, 212-219 of copending Application No. 15/538,620 (reference application US 20200024342). The ‘620 is not afforded safe harbor protection under 35 USC 121 because the claims are not restricted from related co-pending applications. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims is drawn to an engineered T cell or NK cell co-expressing two distinct chimeric antigen receptor (CAR) units at the cell surface, wherein the engineered T cell or NK cell comprises a nucleotide sequence comprising from 5' to 3' a promoter, a first polynucleotide encoding a first chimeric antigen receptor polypeptide (CAR), a nucleotide encoding a first, self-cleavage peptide, and a second polynucleotide encoding a second chimeric antigen receptor polypeptide (CAR), wherein: (i) the first CAR comprises a first signal peptide, a first antigen recognition domain, a first hinge region, a first transmembrane domain, a first CD28 or 4- 1BB co- stimulatory domain, and a first signaling domain; and (ii) the second CAR comprises a second signal peptide, a second antigen recognition domain, a second hinge region, a second transmembrane domain, a second CD28 or 4-1BBz co-stimulatory domain, and a second signaling domain; and wherein the first antigen recognition domain and the second antigen recognition domain are different from each other, and each bind to a different target, wherein the target of the first antigen recognition domain is an antibody binding domain of CLL- 1, CD33, CD123, CD19, CS-1 or BCMA, wherein the target of the second antigen recognition domain is an antibody binding domain of CLL-1, CD33, CD123, CD19, CS-1 or BCMA, wherein the first and second co-stimulatory domains are intracellular, Response to Final Office Action mailed November 4, 2021 Docket No.: 2541-3 PCT II US/CIPwherein the promoter is strong spleen focus forming virus promoter (SFFV) or elongation factor- 1 alpha (EF-la), and wherein the cleavage site is selected from the group consisting of porcine teschovirus-1 2A (P2A), thoseaasigna virus 2A (T2A), equine rhinitis A virus (ERAV) 2A (E2A), and FMDV 2A (F2A).
	The CAR constructs further comprise a nucleotide encoding for a second, self-cleavage peptide attached to a nucleic acid encoding for secreted IL-15/IL-15sushi that flanks either end of the nucleotide sequence.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

19.	Claims 102-103 and 105-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of copending Application No. 16/626,233 (reference application US 20200223918). The reference application is not afforded safe harbor protection under 35 USC 121 because it is not restricted from amongst the pending claims for the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to an engineered cell comprising: a first chimeric antigen receptor polypeptide comprising a first signal peptide, first antigen recognition domain, a first hinge region, a first transmembrane domain, a first signaling domain, and a first co-stimulatory domain; and a second chimeric antigen receptor polypeptide comprising a second signal peptide, second antigen recognition domain, a second hinge region, a second transmembrane domain, a second signaling domain, and a second co-stimulatory domain; wherein the first antigen recognition domain and second antigen recognition domain are different; and the first antigen recognition domain and second antigen rejection domain are selected from the group consisting of CD4, CD19, CD33, CD123, CLL-1, BAFFR, BCMA, and CS-1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

20.	Claims 102-107are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/735,197 (reference application US__________ yet to publish). The reference application is not afforded safe harbor protection under 35 USC 121 because it is not restricted from amongst the pending claims for the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to an engineered cell comprising: (i.) a first chimeric antigen receptor polypeptide comprising a first antigen recognition domain selected from the group consisting of CS-1, CD5, CD19, CD20, CD123, BCMA, CD38, CLL-1, and CD33; a first signal peptide; a first hinge region; a first transmembrane domain; a first co-stimulatory domain; and a first signaling domain; and (ii.) | asecond chimeric antigen receptor polypeptide comprising a second antigen recognition domain selected from the group consisting of CS-1, CD5, CD19, CD20, CD123, BCMA, CD38, CLL-1, and CD33; a second signal peptide; a second hinge region; a second transmembrane domain; a second co-stimulatory domain; and a second signaling domain; wherein the first antigen recognition domain and the second antigen recognition domain are different; wherein the first antigen recognition domain and the second antigen recognition domain each have a single antigen recognition domain; and wherein the engineered cell comprises an enhancer selected from the group consisting of IL- 15/IL-15sushi, IL-15/IL-15 sushi anchor, 4-1BBL, and IL-15. The engineered cell according to claim 1, wherein the engineered cell includes SEQ ID NO. 42 (a BCMA-CS1 cCAR polypeptide and IL-15/IL-15sushi); SEQ ID NO. 34 (a CD123- CD33 cCAR polypeptide and IL-15/IL-15sushi); SEQ ID NO. 60 (a CLL1-CD33 cCAR polypeptide and IL-15/IL-15sushi); SEQ ID NO.40 (a BCMA-CD38 cCAR polypeptide, 4- 1BBL and IL-15/IL-15sushi; SEQ ID NO. 18 (a CD5-CD38 chimeric antigen receptor polypeptide); SEQ ID NO. 42 (a BCMA-CS1 cCAR polypeptide and IL-15/IL-15sushi; SEQ ID NO. 34 (a CD123-CD33 cCAR polypeptide, and IL-15/IL-15sushi); SEQ ID NO. 36 (CD123- CLL1 cCAR polypeptide, and IL-15/IL-15sushi); SEQ ID NO. 28 (a CD20-CD19 cCAR polypeptide, and IL-15/IL-15sushi; SEQ ID NO. 52 (a CD20-CD19 cCAR polypeptide); SEQ ID NO. 1 (IL-21 anchor polypeptide); or SEQ ID NO. 50 (super2 polypeptide).
The engineered cell according to claim 1, wherein the enhancer is secreted by the engineered cell. 4, The engineered cell according to claim 1, wherein the engineered cell is an NK T cell, T cell, or NK cell.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

21.	Claims 102-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-16 of copending Application No. 17/502,238 (reference application US 20220241327). The reference application is not afforded safe harbor protection under 35 USC 121 because it is not restricted from amongst the pending claims for the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to engineered cell comprising: (i.) a first chimeric antigen receptor polypeptide comprising a first antigen recognition domain selected from the group consisting of CD19, CD38, CD33, CD123, and CLL-1; a first signal peptide; a first hinge region; a first transmembrane domain; a first co- stimulatory domain; and a first signaling domain; and (ii.) a second chimeric antigen receptor polypeptide comprising a second antigen recognition domain selected from the group consisting of CD19, CD38, CD33, CD123, and CLL-1; a second signal peptide; a second hinge region; a second transmembrane domain; a second co-stimulatory domain; and a second signaling domain; wherein the first antigen recognition domain and the second antigen recognition domain are different.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

22.	Claims 102-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 127-136 of copending Application No. 16/312,769 (reference application US 20200283534). The reference application is not afforded safe harbor protection under 35 USC 121 because it is not restricted from amongst the pending claims for the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to an ex-vivo engineered T cell or NK cell co-expressing two distinct chimeric antigen receptor (CAR) units at the cell surface, wherein the engineered T cell or NK cell comprises a nucleotide sequence comprising from 5' to 3' a first polynucleotide encoding a first chimeric antigen receptor polypeptide (CAR), a second polynucleotide encoding a second chimeric antigen receptor polypeptide (CAR), a nucleotide encoding a viral self-cleavage peptide disposed between the first CAR and second CAR, and an enhancer, wherein expression of the first and second CAR are under the transcriptional control of a single promoter, and wherein the targets of the first antigen recognition domain and the second antigen recognition domain are a combination of an scFv of BCMA and an scFv of CD19, or a combination of an scFv of BCMA and an scFv of CD20 or a combination of an scFv of BCMA and an scFv of CS-1 or a combination of an scFv of BCMA and an scFv of CD38 or a combination of an scFv of CD20 and an scFv of CD19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

23.	Claims 102-107 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/753,951 (reference application US 20200308541). The reference application is not afforded safe harbor protection under 35 USC 121 because it is not restricted from amongst the pending claims for the instant application. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to an engineered cell comprising: (i.) a first chimeric antigen receptor polypeptide comprising a first antigen recognition domain selected from the group consisting of CS-1, CD5, CD19, CD20, CD123, BCMA, CD38, CLL-1, and CD33; a first signal peptide; a first hinge region; a first transmembrane domain; a first co-stimulatory domain; and a first signaling domain; and (ii.) a second chimeric antigen receptor polypeptide comprising a second antigen recognition domain selected from the group consisting of CS-1, CD5, CD19, CD20, CD123, BCMA, CD38, CLL-1, and CD33; a second signal peptide; a second hinge region; a second transmembrane domain; a second co-stimulatory domain; and a second signaling domain; wherein the first antigen recognition domain and the second antigen recognition domain are different; wherein the first antigen recognition domain and the second antigen recognition domain each have a single antigen recognition domain; and wherein the engineered cell comprises an enhancer selected from the group consisting of IL- 15/IL-15sushi, IL-15/IL-15 sushi anchor, 4-1BBL, and IL-15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
24.	No claims are allowed.
25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643